      Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 1 of 15




 1 ROBBINS GELLER RUDMAN & DOWD LLP
   DANIEL S. DROSMAN (200643)
 2 TOR GRONBORG (179109)
   LUCAS F. OLTS (234843)
 3 J. MARCO JANOSKI GRAY (306547)
   CHRISTOPHER R. KINNON (316850)
 4 HEATHER G. SCHLESIER (322937)
   655 West Broadway, Suite 1900
 5 San Diego, CA 92101-8498
   Telephone: 619/231-1058
 6 619/231-7423 (fax)

 7 MOTLEY RICE LLC
   GREGG S. LEVIN (admitted pro hac vice)
 8 LANCE V. OLIVER (admitted pro hac vice)
   MEGHAN S.B. OLIVER (admitted pro hac vice)
 9 MAX N. GRUETZMACHER (admitted pro hac vice)
   CHRISTOPHER F. MORIARTY (admitted pro hac vice)
10 MEREDITH B. WEATHERBY (admitted pro hac vice)
   28 Bridgeside Blvd.
11 Mt. Pleasant, SC 29464
   Telephone: 843/216-9000
12 843/216-9450 (fax)

13 Co-Class Counsel for the Class

14 [Additional counsel appear on signature page.]

15                             UNITED STATES DISTRICT COURT

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                     OAKLAND DIVISION

18 In re TWITTER INC. SECURITIES                    )   Case No. 4:16-cv-05314-JST (SK)
   LITIGATION                                       )
19                                                  )   CLASS ACTION
                                                    )
20 This Document Relates To:                        )   PLAINTIFFS’ OPPOSITION TO
                                                    )   DEFENDANTS’ MOTION FOR
21            ALL ACTIONS.                          )   RECONSIDERATION
                                                    )
22

23

24

25

26

27

28


     4835-6248-2165.v1
      Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 2 of 15




 1            Class Representatives and Plaintiffs KBC Asset Management NV and National Elevator

 2 Industry Pension Fund respectfully submit this Opposition to Defendants’ Motion for

 3 Reconsideration (the “Motion”). ECF No. 611.

 4 I.         INTRODUCTION

 5            After waiting six months to raise a purported change in the law, Defendants now ask the
 6 Court, on the eve of trial, to reconsider its April 2020 Order denying summary judgment as to one

 7 misleading statement by defendant Richard Costolo. The Court should deny Defendants’ Motion,

 8 which is more tactic than substance, for three reasons. First, Defendants failed to exercise

 9 reasonable diligence in seeking reconsideration. Second, the opinion underlying Defendants’

10 eleventh-hour motion, Wochos v. Tesla, Inc., 985 F.3d 1180 (9th Cir. Jan. 26, 2021), did not change

11 the controlling law or otherwise alter the principles this Court relied on in denying summary

12 judgment. Third, even if Defendants had exercised reasonable diligence and could demonstrate a

13 change in the law, Costolo’s February 5, 2015 statement – that Twitter’s “MAU trend has already

14 turned around” and “we’re in a great place there” – would still not be forward looking under Tesla,

15 and it remains the case that Defendants otherwise fail to show the absence of a genuine issue of

16 material fact.

17 II.        ARGUMENT
18            A motion for reconsideration is an “‘“extraordinary remedy, to be used sparingly in the
19 interests of finality and conservation of judicial resources.”’” Stromberg v. Ocwen Loan Servicing,

20 LLC, 2017 WL 3727233, at *1 (N.D. Cal. Aug. 30, 2017) (quoting Kona Enters., Inc. v. Estate of

21 Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Accordingly, “motions for reconsideration are

22 disfavored” and subject to “rigorous standards.” Garcia v. City of Napa, 2014 WL 342085, at *1

23 (N.D. Cal. Jan. 28, 2014); Symantec Corp. v. Zscaler, Inc., 2018 WL 3537201, at *2 n.1 (N.D. Cal.

24 July 23, 2018). “Whether or not to grant reconsideration is committed to the sound discretion of the

25 court.” Navajo Nation v. Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d

26 1041, 1046 (9th Cir. 2003); accord Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d

27 1255, 1262 (9th Cir. 1993).

28

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                -1-
     4835-6248-2165.v1
      Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 3 of 15




 1            Further, a motion for reconsideration may not “‘repeat any oral or written argument made by

 2 the applying party in support of or in opposition to the interlocutory order which the party now seeks

 3 to have reconsidered.’” Stromberg, 2017 WL 3727233, at *2. Nor may a motion for reconsideration

 4 “‘raise arguments or present evidence for the first time when they could reasonably have been raised

 5 earlier in the litigation.’” Roberts v. AT&T Mobility LLC, 801 F. App’x 492, 494-95 (9th Cir. 2020);

 6 see also Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.

 7 2009) (same). Accordingly, a party must show “reasonable diligence” in seeking reconsideration

 8 under both the District’s Local Rules and Ninth Circuit precedent. N.D. Cal. L.R. 7-9(b); see

 9 Rhodes v. Raytheon Co., 663 F. App’x 541, 542 (9th Cir. 2016) (“a motion for reconsideration ‘must

10 be made within a reasonable time’”). Additionally, to prevail on summary judgment, Defendants

11 must also show the absence of a genuine issue of material fact after all evidence is viewed “in the

12 light most favorable to [Plaintiffs]” and “draw[ing] all reasonable inferences in [Plaintiffs’] favor.”

13 City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1049 (9th Cir. 2014); Celotex Corp. v.

14 Catrett, 477 U.S. 317, 322-23 (1986).

15            A.         Defendants Did Not Exercise Reasonable Diligence

16            Although the Court granted Defendants’ motion for leave to file a motion for reconsideration,
17 it did so without analyzing whether Defendants acted with reasonable diligence. ECF No. 615; N.D.

18 Cal. L.R. 7-9(b) (noting that a party “must specifically show reasonable diligence in bringing the

19 motion”). They did not. Beyond the requirements of the Local Rules, courts in this circuit and

20 others require movants to show reasonable diligence under both Rule 54 and Rule 60, which

21 Defendants ask the Court to look to for guidance (Motion at 12). See, e.g., Raytheon, 663 F. App’x

22 at 542 (9th Cir. 2016) (holding that district court did not abuse its discretion in denying a motion for

23 reconsideration as not brought “within a reasonable time” because of a six-month delay); Twentieth

24 Century-Fox Film Corp. v. Dunnahoo, 637 F.2d 1338, 1341 (9th Cir. 1981) (holding that

25 reconsideration under Rule 60(b) “must be requested within a reasonable time”); Schaefer v. First

26 Nat’l Bank of Lincolnwood, 465 F.2d 234, 235-36 (7th Cir. 1972) (holding that a three month delay

27 in seeking a Rule 54(b) order demonstrated movant’s “lack of diligence”); Aini v. Sun Taiyang Co.,

28

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                    -2-
     4835-6248-2165.v1
      Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 4 of 15




 1 978 F. Supp. 533, 535 (S.D.N.Y. 1997) (describing an approximately four-month delay as

 2 demonstrating a “lack of diligence” that would foreclose relief under Rule 54(b)).

 3            Defendants cannot demonstrate anything approaching reasonable diligence here. The Ninth

 4 Circuit issued Tesla on January 26, 2021. 985 F.3d at 1180. Yet Defendants did not bring their

 5 motion for reconsideration – which is based exclusively on Tesla – until July 29, 2021, more than

 6 six months later. ECF No. 611. Defendants argue that their six-month delay qualifies as reasonable

 7 diligence. Motion at 12. But their own authority holds that such a delay in seeking reconsideration

 8 is only justified by “extraordinary circumstances,” and even then a movant must show “‘that

 9 circumstances beyond its control prevented timely action to protect its interests.’” In re Int’l

10 Fibercom, Inc., 503 F.3d 933, 945 (9th Cir. 2007). Defendants make no such showing. They merely

11 assert that “the many deadlines facing the parties” somehow impeded their motion. Motion at 13.

12 But apart from a five-minute status conference on January 29, 2021, the case schedule was empty

13 until the parties submitted the Joint Pretrial Statement and related materials on June 14, 2021, nearly

14 five months after the Ninth Circuit issued Tesla. ECF Nos. 584-587. Defendants did not even

15 provide any comments on the draft Joint Pretrial Statement prepared by Plaintiffs until May 14,

16 2021, and the majority of the attachments to the Statement had already been completed in 2020

17 before the trial was delayed due to COVID-19. In fact, Defendants did not raise the issue of a

18 potential motion for reconsideration with the Court on or before either of the Final Pretrial

19 Conferences and did not identify that they were even considering moving for reconsideration of the

20 summary judgment order in the Joint Pretrial Statement. See ECF Nos. 584, 580, 599; Campbell v.

21 City of Milpitas, 2015 WL 3396809, at *2 (N.D. Cal. May 22, 2015) (holding that movant “failed to

22 demonstrate reasonable diligence” when motion for reconsideration brought fifty-eight days after

23 summary judgment order and only after the court “held a Case Management Conference to discuss

24 trial of the issues remaining in the case; set a trial date; issued rulings on the motions in limine; and

25 reviewed the parties’ proposed jury instructions and other pretrial materials in anticipation of the

26 Final Pretrial Conference; and held the Final Pretrial Conference”).

27            As Defendants’ own authority holds, their unwarranted delay and the resulting prejudice to

28 Plaintiffs, amidst final trial preparations, militates against finding reasonable diligence. See

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                     -3-
     4835-6248-2165.v1
         Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 5 of 15




 1 Fibercom, 503 F.3d at 945 (holding that “[w]hat qualifies as a reasonable time ‘depends on the facts

 2 of each case’” and noting that “relevant facts may include the length and circumstances of the delay

 3 and the possibility of prejudice to the opposing party”). Courts in this District considering similar

 4 delays illustrate Defendants’ lack of reasonable diligence in seeking reconsideration here. See

 5 Emblaze Ltd. v. Microsoft Corp., 2015 WL 12952900, at *2 (N.D. Cal. Feb. 27, 2015) (holding that

 6 a six-and-a-half-month delay was not reasonably diligent); Ibrahim v. Dep’t of Homeland Sec., 2014

 7 WL 2903759, at *3 (N.D. Cal. June 26, 2014) (“Reconsideration is not warranted for no reasonable

 8 diligence was exercised by . . . counsel” who delayed five months); Largan Precision Co. v. Genius

 9 Elec. Optical Co., 2015 WL 2063988, at *2 (N.D. Cal. May 4, 2015), aff’d 646 F. App’x 946 (Fed.

10 Cir. 2016) (stating that “waiting more than four weeks to file a motion for reconsideration” after

11 learning of basis for motion was not reasonably diligent).1 The Court should therefore deny

12 Defendants’ Motion for lack of diligence.

13            B.         Tesla is Not a Change in the Controlling Law

14            The explanation for Defendants’ months-long silence, followed by this last-minute gambit, is
15 easy to discern. Tesla does not change the law. Defendants’ counsel are from two preeminent firms

16 and count themselves among the foremost securities litigators in the country. They undoubtedly

17 reviewed the Tesla opinion when it was issued and determined that it did not represent an

18 “intervening change in controlling law.” Univ. of Cal., 2018 WL 10705313, at *1.2 The Tesla

19 opinion is simply a newer circuit case applying the same precedent this Court did in denying

20 summary judgment. And Defendants’ reference to a few non-controlling, post-Tesla district court

21

22   1
       See also Regents of Univ. of Cal. v. Fed. Emergency Mgmt. Agency, 2018 WL 10705313, at *1
   (N.D.  Cal. Apr. 10, 2018) (two-month delay not reasonably diligent); York v. Bank of Am., 2016 WL
23 7033956,   at *1 (N.D. Cal. Dec. 2, 2016) (35-day delay in moving not reasonably diligent); Ely
   Holdings  Ltd. v. O’Keeffe’s, Inc., 2021 WL 1164783, at *1 (N.D. Cal. Mar. 26, 2021) (noting that
24 movants “waited    nearly two months to seek reconsideration” and did not explain how such delay
   was  consistent with  the requirement that they “‘specifically show reasonable diligence in bringing
25 the motion’”).

26 2 Indeed, Twitter’s trial counsel at Simpson Thacher & Bartlett LLP published its monthly

27 “Securities  Law Alert” that included Tesla, among four other decisions, in early February 2021.
   Notably, this circular did not identify Tesla as a change in any controlling law. See
28 https://www.stblaw.com/docs/default-source/publications/securities-law-alert-february-2021.pdf.

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                   -4-
     4835-6248-2165.v1
         Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 6 of 15




 1 cases, considering much different misleading statements, cannot amount to a change in controlling

 2 law.

 3            Defendants insist that Tesla is “an important shift in Ninth Circuit law.” Motion at 1. But

 4 Tesla does not shift the law, let alone change it. In fact, Tesla’s “limited” holding concerns only the

 5 “specific statements challenged,” announces no change in law, and does not overrule In re Quality

 6 Systems, Inc. Securities Litigation, 865 F.3d 1130 (9th Cir. 2017), which this Court relied on in

 7 denying summary judgment. Tesla, 985 F.3d at 1185; ECF No. 478 at 18.3 Far from “imposing a

 8 different analytical framework,” as Defendants contend (Motion at 4), Tesla expressly and without

 9 qualification applies the principles articulated in Quality Systems to evaluate the challenged

10 statements. Tesla, 985 F.3d at 1189-92, 1196 (“[S]ome statements about the future may combine

11 non-actionable forward-looking statements with separable – and actionable – non-forward-looking

12 statements.”). In fact, Tesla affirmed the lower court’s dismissal of forward-looking statements

13 based on the pre-existing standards. And the passages Defendants point to in Tesla as supposed new

14 law – requiring “concrete descriptions” of “current and past fact” that are not “assumptions

15 underlying or relating” to a forward-looking statement – are taken straight from Quality Systems and,

16 critically, the PSLRA’s safe harbor language, which has been the law since 1995. Compare Motion

17 at 6-7 (“Tesla altered this purely temporal inquiry by instructing courts to also consider the

18 relationship between the challenged statement and its associated forward-looking component.”) with

19 15 U.S.C. §78u-5(i)(1)(D) (defining “any statement of the assumptions underlying or relating to any

20 [forward looking] statement” as also forward looking). Defendants’ effort to posit a newly

21 discovered “Tesla rule” distinct from the existing principles contained in Quality Systems thus fails,

22 and with it so does their impermissible effort to disrupt the Court’s summary judgment order based

23 on existing law that predates it. See, e.g., United States ex rel. Perdum v. Wells Fargo Bank, N.A.,

24 2015 WL 78794, at *3 (N.D. Cal. Jan. 5, 2015) (denying motion for reconsideration “because

25

26
     3
       Even assuming arguendo that Tesla rejected the holding in Quality Systems – it clearly does not
27 – “the decision of one three-judge panel cannot overrule another three-judge panel.” Rendon v.
   Holder, 782 F.3d 466, 472 n.4 (9th Cir. 2015).
28

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                   -5-
     4835-6248-2165.v1
         Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 7 of 15




 1 contrary to intervenors’ claims, they have identified no change in the controlling law since the time

 2 of the previous order”).

 3            Confronted with their lack of diligence and the lack of change in controlling law, Defendants

 4 are left to point to three district court cases decided after Tesla. Motion at 6, 9, 11, 13. But a

 5 “district court order . . . is not controlling law,” and “[o]nly a change in controlling law warrants

 6 reconsideration.” Graham-Sult v. Clainos, 2016 WL 324347, at *2 (N.D. Cal. Jan. 27, 2016);

 7 Chavez v. Blue Sky Nat. Beverage Co., 2010 WL 5538682, at *1 (N.D. Cal. Nov. 22, 2010).

 8 Moreover, the district cases cited by Defendants are themselves months old, further demonstrating

 9 Defendants’ lack of diligence and tacit recognition that there has been no change in the controlling

10 law. Those cases do not call Tesla a change in the law and are otherwise inapposite.4 Defendants’

11 inability to recognize the supposedly “transformative impact of Tesla” without pointing to non-

12 controlling cases reinforces the fact that Tesla did not change the law.

13            C.         Costolo’s MAU Statement Is Not Forward-Looking Under Tesla

14            Even if Defendants had acted diligently and Tesla did represent a change in controlling law,
15 that would not warrant disrupting this Court’s Order denying Summary Judgment because Costolo’s

16 challenged statement is not forward-looking under Tesla. Indeed, Tesla affirms this Court’s

17
     4
18       Defendants cite to City of Sunrise Firefighters’ Pension Fund v. Oracle Corp, 2021 WL
     1091891, at *13 (N.D. Cal. Mar. 22, 2021) three times in their Motion. Motion at 6, 11, 13. But the
19   Oracle decision only quotes Tesla once for a statement of law that just restates Quality Systems
     (“‘[T]he PSLRA’s safe harbor does not apply in an all-or-nothing fashion, because some statements
     about the future may combine non-actionable forward-looking statements with separable – and
20   actionable – non-forward-looking statements.’”). Oracle, 2021 WL 1091891, at *13. Defendants
     also cite (only once) to Ferreira v. Funko Inc., 2021 WL 880400, at *18-*19 (C.D. Cal. Feb. 25,
21   2021). Motion at 6. But in Ferreira, the plaintiffs did not dispute the statements at issue, which the
     court ultimately held actionable, were forward-looking but instead successfully argued that they
22   were not accompanied by meaningful cautionary language. 2021 WL 880400, at *18. Last,
     Defendants repeatedly point to Murphy v. Precision Castparts Corp., 2021 WL 2080016, at *3-*4
23   (D. Or. May 24, 2021). Motion at 6, 9, 11, 13. But the court in Murphy explicitly recognized that in
     Tesla the “Ninth Circuit applied its opinion in In re Quality Systems, Inc. Securities Litigation” and
24   merely clarified that “statements that a company remains ‘on track’ to meet its target” are forward-
     looking. 2021 WL 2080016, at *3. The court recognized that where a statement contains both
25   forward and non-forward-looking language, “‘only the forward-looking aspects could be immunized
     from liability, because the safe harbor is not “designed to protect [issuers] when they make a
26   materially false or misleading statement about current or past facts, and combine the statement with
     a forward-looking statement.”’” Id. This is the same language this Court quoted from Quality
27   Systems in denying Defendants’ Motion for Summary Judgment. In re Twitter, Inc. Sec. Litig., 2020
     WL 4187915, at *11 (N.D. Cal. Apr. 17, 2020).
28

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                    -6-
     4835-6248-2165.v1
      Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 8 of 15




 1 summary judgment analysis. As a preliminary matter, Defendants misrepresent Costolo’s statement,

 2 describing it as a “response to a question from an analyst regarding the basis for the Company’s

 3 projection regarding MAU growth in the first quarter of 2015.” Motion at 9. In fact, Costolo made

 4 the challenged statement twice. First, in his opening, scripted remarks, Costolo stated:

 5                     Importantly, I want to highlight that the user numbers we saw in January of
              this year indicate that our MAU trend has already turned around, and our Q1 trend
 6            is likely to be back in the range of absolute net adds that we saw during the first three
              quarters of 2014.
 7
     Later in the call, Costolo repeated the false statement in response to an analyst’s question:
 8
                      The user numbers we saw in January, again, indicate that our MAU trend has
 9            already turned around, and that Q1 trend is likely to be back in the range of absolute
              net adds that we saw during the first three quarters of 2014. So we’re in a great
10            place there.
11 ECF No. 371-18 at 4, 10.5

12            As the Court already found in denying summary judgment, the portions of the statements at
13 issue in this case (bolded above) indisputably concern current or historical fact. Unlike the “on-

14 track” statements in Tesla, which point in a single direction toward a future goal, Costolo’s statement

15 points back to a purported historical result – that the “MAU trend has already turned around” – and

16 to Twitter’s purported then-current position – “we’re in a great place there.” Compare Tesla, 985

17 F.3d at 1190 (“‘[P]reparations at our production facilities are on track to support the ramp of Model

18 3 production to 5,000 vehicles per week at some point in 2017.’”). Although there has never been

19 any question that Plaintiffs are challenging Costolo’s past and present tense portions of the

20 statement, Defendants again attempt to conflate them with the unchallenged projection about the Q1

21 trend. Motion at 8. In doing so, Defendants improperly repeat their summary judgment argument

22 that “the statements themselves . . . are limited to expectations regarding Q1 growth.” ECF No. 398

23 at 3. See Stromberg, 2017 WL 3727233, at *2 (stating that a motion for reconsideration may not

24 “‘repeat any oral or written argument made by the applying party in support of or in opposition to

25 the interlocutory order which the party now seeks to have reconsidered’”). In fact, Defendants have

26
   5
       While both statements are alleged to be false and misleading, given their similarity, both
27 Plaintiffs and Defendants have used the later version in their proposed verdict forms. See ECF Nos.
   593-1,  586.
28

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                      -7-
     4835-6248-2165.v1
      Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 9 of 15




 1 already acknowledged the two distinct parts to the statement in their Motion for Summary Judgment

 2 reply brief, stating, “The only reasonable reading of the statements is that they reflect both historical

 3 information about MAU growth in January 2015 and forward-looking projections regarding

 4 anticipated growth for the rest of the quarter.” ECF No. 398 at 2.

 5            As this Court correctly held in denying Defendants’ Motion for Summary Judgment, “the

 6 fact that ‘has already turned around’ was followed by a forecast of future growth does not convert

 7 the challenged statement into a forward looking statement.” Twitter, 2020 WL 4187915, at *11.

 8 This holding is entirely consistent with Tesla, under which Costolo’s “has already turned around”

 9 and “we’re in a great place there” statement stands alone as “concrete factual assertion[s] about a

10 specific present or past circumstance [that] goes beyond the assertion of a future goal, and beyond

11 the articulation of predicate assumptions, because it describes specific, concrete circumstances that

12 have already occurred.” Tesla, 985 F.3d at 1192 (emphasis in original). Notably, the court in Tesla

13 held that a statement very similar to what is at issue here – “Tesla represented . . . that it had ‘started

14 the installation of Model 3 manufacturing equipment’” – was not forward-looking because it too

15 “asserts a fact about what Tesla’s operations had already achieved.” Id. at 1193 (finding the

16 statement non-actionable because, unlike here, “Plaintiffs have not pleaded sufficient facts to

17 establish that the statement is materially false or misleading”). Thus, Tesla affirms this Court’s

18 summary judgment analysis.

19            Defendants’ remaining arguments are also improperly repeated from their summary

20 judgment briefing and have already been rejected by the Court. Compare Motion at 12, 15 (“Twitter

21 actually achieved its first quarter MAU goals”; “Twitter ultimately met Mr. Costolo’s MAU

22 expectation”) with ECF No. 314 at 15-18 (“The MAU Statements Were Accurate and Not

23 Misleading”); compare also Motion at 13-15 (arguing the MAU statement was “accompanied by

24 ‘meaningful cautionary statements’”) with ECF No. 314 at 18 (“[T]he two challenged statements

25 regarding MAU growth are forward looking statements, accompanied by proper cautionary

26 language.”). As this Court has held, a motion for reconsideration may not “‘repeat any oral or

27 written argument made by the applying party in support of or in opposition to the interlocutory order

28 which the party now seeks to have reconsidered.’” Stromberg, 2017 WL 3727233, at *2.

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                       -8-
     4835-6248-2165.v1
     Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 10 of 15




 1 Defendants’ contention that “Plaintiff cannot establish actual knowledge” is likewise improper

 2 because a motion for reconsideration may not “‘raise arguments or present evidence for the first time

 3 when they could reasonably have been raised earlier in the litigation.’” AT&T Mobility, 801 F.

 4 App’x at 494. The Court should therefore not consider these arguments.6

 5 III.       CONCLUSION

 6            Because (i) Defendants have failed to exercise reasonable diligence in seeking
 7 reconsideration; (ii) there has been no change in the controlling law; and (iii) Costolo’s February 5th

 8 statement is not forward looking under Tesla, there is no reason to alter the Court’s Order denying

 9 summary judgment. Defendants’ Motion should therefore be denied.

10 DATED: August 17, 2021                          Respectfully submitted,
11                                                 ROBBINS GELLER RUDMAN & DOWD LLP
                                                   DANIEL S. DROSMAN
12                                                 TOR GRONBORG
                                                   LUCAS F. OLTS
13                                                 J. MARCO JANOSKI GRAY
                                                   CHRISTOPHER R. KINNON
14                                                 HEATHER G. SCHLESIER
15

16                                                              s/ Christopher R. Kinnon
                                                              CHRISTOPHER R. KINNON
17
                                                   655 West Broadway, Suite 1900
18                                                 San Diego, CA 92101-8498
                                                   Telephone: 619/231-1058
19                                                 619/231-7423 (fax)
                                                   ddrosman@rgrdlaw.com
20                                                 torg@rgrdlaw.com
                                                   lolts@rgrdlaw.com
21                                                 mjanoski@rgrdlaw.com
                                                   ckinnon@rgrdlaw.com
22                                                 hschlesier@rgrdlaw.com
23

24

25   6
      Should the Court grant Defendants a second bite at the apple, however, Plaintiffs stand on their
26 knowledgejudgment
   summary              arguments and evidence, which demonstrate (1) that Costolo had actual
              that declining DAU/MAU “rendered sustained MAU growth implausible”; (2) that this
27 knowledge   made “any purported cautionary language about what ‘may’ happen in the future
   meaningless”; and (3) “[a]s such, Defendants’ statements are not protected by the safe harbor.” ECF
28 No. 364-4 at 14-15, 17, 19.

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                                   -9-
     4835-6248-2165.v1
     Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 11 of 15




 1
                                               ROBBINS GELLER RUDMAN & DOWD LLP
 2                                             MAUREEN E. MUELLER
                                               120 East Palmetto Park Road, Suite 500
 3                                             Boca Raton, FL 33432
                                               Telephone: 561/750-3000
 4                                             561/750-3364 (fax)
                                               mmueller@rgrdlaw.com
 5
                                               MOTLEY RICE LLC
 6                                             GREGG S. LEVIN
                                               LANCE V. OLIVER
 7                                             MEGHAN S.B. OLIVER
                                               MAX N. GRUETZMACHER
 8                                             CHRISTOPHER F. MORIARTY
                                               MEREDITH B. WEATHERBY
 9                                             28 Bridgeside Blvd.
                                               Mt. Pleasant, SC 29464
10                                             Telephone: 843/216-9000
                                               843/216-9450 (fax)
11                                             glevin@motleyrice.com
                                               moliver@motleyrice.com
12                                             mgruetzmacher@motleyrice.com
                                               cmoriarty@motleyrice.com
13                                             mweatherby@motleyrice.com

14                                             Co-Class Counsel for the Class

15                                             BLEICHMAR FONTI & AULD LLP
                                               LESLEY E. WEAVER
16                                             555 12th Street, Suite 1600
                                               Oakland, CA 94607
17                                             Telephone: 415/445-4003
                                               415/445-4020 (fax)
18                                             lweaver@bfalaw.com
19                                             Liaison Counsel

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ OPPOSITION - 4:16-cv-05314-JST (SK)                                - 10 -
     4835-6248-2165.v1
     Case 4:16-cv-05314-JST Document 622 Filed 08/17/21 Page 12 of 15




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on August 17, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                        s/ Christopher R. Kinnon
                                                          CHRISTOPHER R. KINNON
 8
                                                          ROBBINS GELLER RUDMAN
 9                                                               & DOWD LLP
                                                          655 West Broadway, Suite 1900
10                                                        San Diego, CA 92101-8498
                                                          Telephone: 619/231-1058
11                                                        619/231-7423 (fax)
12                                                        E-mail: ckinnon@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     4835-6248-2165.v1
8/17/2021     Case 4:16-cv-05314-JST Document 622          Filed 08/17/21 Page 13 of 15
                                                      CAND-ECF-

Mailing Information for a Case 4:16-cv-05314-JST In re Twitter Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Ramzi Abadou
      ramzi.abadou@ksfcounsel.com,Ashley.Errington@ksfcounsel.com

      Jeffrey S. Abraham
      jabraham@aftlaw.com

      Peretz Bronstein
      peretz@bgandg.com

      Alexis Susan Coll-Very
      acollvery@goodwinlaw.com,JMcKenzie@goodwinlaw.com

      Patrick V. Dahlstrom
      pdahlstrom@pomlaw.com

      Anne Kathleen Davis
      adavis@bfalaw.com

      Brett Hom De Jarnette
      bdejarnette@cooley.com,jcorrell@cooley.com

      Daniel S. Drosman
      DanD@rgrdlaw.com,tholindrake@rgrdlaw.com,e_file_sd@rgrdlaw.com,tkoelbl@rgrdlaw.com,DanD@ecf.courtdrive.com,e_file_sf@rgrdlaw.com

      John C. Dwyer
      dwyerjc@cooley.com,eFilingNotice@cooley.com,efiling-notice@ecf.pacerpro.com,emadrigal@cooley.com

      Laura Marie Elliott
      lelliott@cooley.com,dfoster@cooley.com,efiling-notice@ecf.pacerpro.com

      Joseph A. Fonti
      jfonti@bfalaw.com,ecfnotifications@bfalaw.com,ndennany@bfalaw.com

      Janet A Gochman
      jgochman@stblaw.com,3892155420@filings.docketbird.com,cterricone@stblaw.com

      Kathleen Howard Goodhart
      kgoodhart@cooley.com,eFilingNotice@cooley.com,efiling-notice@ecf.pacerpro.com,jpalaganas@cooley.com

      Marc Gorrie
      mgorrie@pomlaw.com

      Tor Gronborg
      torg@rgrdlaw.com,E_File_SD@rgrdlaw.com

      Max Nikolaus Gruetzmacher
      mgruetzmacher@motleyrice.com,vdavis@motleyrice.com,kquillin@motleyrice.com

      J. Alexander Hood , II
      ahood@pomlaw.com

      James Michael Hughes
      jhughes@motleyrice.com,erichards@motleyrice.com,kweil@motleyrice.com

      Joseph Marco Janoski Gray
      mjanoski@rgrdlaw.com,cbarrett@rgrdlaw.com,msonney@rgrdlaw.com,tdevries@rgrdlaw.com

      Lewis S. Kahn
      lewis.kahn@ksfcounsel.com

      Christopher J. Keller
      ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,drogers@labaton.com,electroniccasefiling@labaton.com

      Christopher Ryan Kinnon
      ckinnon@rgrdlaw.com,CKinnon@ecf.courtdrive.com

      James Glenn Kreissman
      jkreissman@stblaw.com,kourtney.kinsel@stblaw.com,justin.calderon@stblaw.com,eric.mccaffree@stblaw.com,abigail.dugan@stblaw.com,1058725420@filings.docke

      Gregg S. Levin
      glevin@motleyrice.com,sturman@sturman.ch,lmclaughlin@motleyrice.com,erichards@motleyrice.com,kweil@motleyrice.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com

      Jeremy A. Lieberman
      jalieberman@pomlaw.com,asoto@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?707133470592646-L_1_0-1                                                                                1/3
8/17/2021              Case 4:16-cv-05314-JST Document 622   Filed 08/17/21 Page 14 of 15
                                                        CAND-ECF-
      Nathan R. Lindell
      nlindell@rgrdlaw.com,Nlindell@ecf.courtdrive.com,MKuwashima@rgrdlaw.com

      Francis P. McConville
      fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

      Dean Michael McGee
      dean.mcgee@stblaw.com

      Sonal N. Mehta
      sonal.mehta@wilmerhale.com,Nathan.Aspinall@wilmerhale.com,Felicia.Roy@wilmerhale.com,whdocketing@wilmerhale.com,Leizel.Galon@wilmerhale.com,Claire

      Kim Elaine Miller
      kim.miller@ksfcounsel.com

      Christopher Francis Moriarty
      cmoriarty@motleyrice.com

      Maureen Elizabeth Mueller
      mmueller@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Danielle Suzanne Myers
      dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      William H. Narwold
      bnarwold@motleyrice.com,mjasinski@motleyrice.com,ajanelle@motleyrice.com

      Stephen Cassidy Neal
      sneal@cooley.com,wilsonla@cooley.com

      Lance V. Oliver
      loliver@motleyrice.com

      Meghan Shea Blaszak Oliver
      moliver@motleyrice.com

      Lucas F. Olts
      Lolts@rgrdlaw.com,morgank@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,LOlts@ecf.courtdrive.com

      Jennifer Pafiti
      jpafiti@pomlaw.com,ahood@pomlaw.com,egoodman@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,jalieberman@pomlaw.com,asoto@pomlaw.c

      Michael J Pendell
      mpendell@motleyrice.com

      Charles J. Piven
      piven@browerpiven.com

      Aarti G. Reddy
      areddy@cooley.com,dfoster@cooley.com,efiling-notice@ecf.pacerpro.com

      Rosemary M. Rivas
      rmr@classlawgroup.com,2746730420@filings.docketbird.com

      Quentin Alexandre Roberts
      quentin.roberts@diamondmccarthy.com

      John Alexander Robinson
      jrobinson@stblaw.com,1629454420@filings.docketbird.com

      Laurence Matthew Rosen
      lrosen@rosenlegal.com,larry.rosen@earthlink.net,lrosen@ecf.courtdrive.com

      Scott H. Saham
      scotts@rgrdlaw.com,ScottS@ecf.courtdrive.com

      Juan Carlos Sanchez
      jsanchez@rgrdlaw.com,e_file_SD@rgrdlaw.com

      Shane Palmesano Sanders
      ssanders@robbinsllp.com,notice@robbinsllp.com

      Jessica Valenzuela Santamaria
      jsantamaria@cooley.com,jfernandes@cooley.com,emadrigal@cooley.com

      Heather G. Schlesier
      hschlesier@rgrdlaw.com,cbarrett@rgrdlaw.com,HSchlesier@ecf.courtdrive.com

      Simona Gurevich Strauss
      sstrauss@stblaw.com,janie.franklin@stblaw.com,sblake@stblaw.com

      Phong L. Tran
      phongt@johnsonfistel.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?707133470592646-L_1_0-1                                                                              2/3
8/17/2021                Case 4:16-cv-05314-JST Document 622   Filed 08/17/21 Page 15 of 15
                                                          CAND-ECF-
      David Conrad Walton
      davew@rgrdlaw.com

      Meredith B. Weatherby
      mbmiller@motleyrice.com

      Lesley Elizabeth Weaver
      lweaver@bfalaw.com,emily-aldridge-5965@ecf.pacerpro.com,lesley-weaver-4669@ecf.pacerpro.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

      Jonathan K. Youngwood
      jyoungwood@stblaw.com,7448332420@filings.docketbird.com,ManagingClerk@stblaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
   (No manual recipients)




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?707133470592646-L_1_0-1                                                                                                  3/3
